Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors EcoBlu Products, Inc.: We consent to the reference to our firm under the caption "Experts" and the inclusion of our report on the financial statements of EcoBlu Products, Inc. (formerly N8 Concepts, Inc.) dated August 25, 2009, in the Registration Statement on Form S-1 and related Prospectus of EcoBlu Products, Inc. /s/ Cordovano and Honeck, LLP Cordovano and Honeck LLP Englewood, Colorado April 29, 2010
